SCHWELB, Senior Judge,
concurring:
Notwithstanding a highly professional brief filed by Dennis Sobin’s counsel on her client’s behalf, I am constrained to agree with the court that the prosecution proved each element of criminal contempt, and that Dennis Sobin was therefore properly convicted. To quote Dennis Sobin’s brief on appeal, “the only action that could ever remotely be considered an attempt to contact Darrin Sobin was when Dennis Sobin told Ms. Riedy of the press interview and asked her to let Darrin Sobin know.” (Emphasis added.) The CPO which Dennis Sobin was found guilty of violating prohibited him from contacting his son “... in any manner, either directly or through a third party.” (Emphasis added.)
Here, the father tried to invite the son to the father’s press conference by tender*376ing the invitation through a third party, namely, Ms. Riedy. His conduct cannot be reconciled with the plain terms of CPO. Thus, although one might reasonably view the violation as comparatively trivial and the sentence — incarceration for 180 days, of which 90 days were suspended — as being a little on the severe side for an invitation to a press conference, communicated to the son’s attorney rather than directly to the son, I perceive no legitimate basis for reversal, and I join in the judgment and the opinion of the court.
I write separately, however, because I believe that our opinion resolves only the issue before us, and that it does not stand for the proposition that every conceivable contact initiated by Dennis Sobin vis-a-vis his son would necessarily constitute a criminal contempt. The CPO is broad, but there are limits to literalism. Suppose that Dennis Sobin learned that Darrin So-biris favorite aunt was on her deathbed and that she had only a few days to live. Surely it would not be a crime for Darrin Sobiris father to ask somebody to let Darrin Sobin know of his aunt’s plight, so that Darrin Sobin could say good-bye. Even if it were Dennis Sobin himself who was facing imminent death, I question whether an attempt on his part to inform his son and grandchildren that his life was about to end could reasonably be deemed to be criminal or a violation of the CPO. I am sure that other such examples come readily to the reader’s mind.
Although any harm done by the invitation in the situation before us strikes me as rather modest, this case does not present the kind of compelling humanitarian consideration that could arise in situations like those that I have described, nor is the result irrational to the point of absurdity. I therefore join my colleagues in affirming the judgment. I do so, however, on the understanding that our opinion does not purport to decide, on the basis of a literal reading of the CPO, the outcome of hypothetical cases in which resort to criminal contempt proceedings would be inhumane and absurd. It should be remembered that “[the] words of our opinions are to be read in light of the facts of the order under discussion.... General expressions transposed to other facts are often misleading.” Armour Co. v. Wantock, 323 U.S. 126, 132-33, 65 S.Ct. 165, 89 L.Ed. 118 (1944); see also Khiem v. United States, 612 A.2d 160, 164 (D.C.1992).
This case takes liability for criminal contempt, based on the literal words of the CPO, quite far enough. The court’s opinion should not be construed as support for taking the concept any further.